Title: Thomas Jefferson to the Citizens of Allegany County, Maryland, 31 March 1809
From: Jefferson, Thomas
To: Allegany Co., Md. Citizens


          The sentiments of attachment, respect & esteem expressed in your address of the 20th Ult. have been read with pleasure, and would sooner have recieved my thanks, but for the mass of business engrossing the last moments of a session of Congress. I am gratified by your approbation of our efforts for the public  general good, and our endeavors to promote the best interests of our country, & to place them on a basis firm & lasting.the measures respecting our intercourse with foreign nations were the result, as you suppose, of a choice between two evils, either to call & keep at home our seamen & property, or suffer them to be taken under the edicts of the belligerent powers. how a difference of opinion could arise between these alternatives is still difficult to explain on any acknoleged ground: and I am persuaded, with you, that when the storm & agitation characterising the present moment shall have subsided, when passion & prejudice shall have yielded to reason it’s usurped place, and especially when posterity shall pass it’s sentence on the present times, justice will be rendered to the course which has been pursued. to the advantages derived from the choice which was made will be added the improvements and discoveries made & making in the arts, & the establishments in domestic manufacture, the effects whereof will be permanent & diffused through our wide extended continent. that we may live to behold the storm which seems to threaten us pass like a summer’s cloud away, & that yourselves may continue to enjoy all the blessings of peace & prosperity is my fervent prayer.
           Th: Jefferson  Monticello Mar. 31. 09. 
        